Citation Nr: 1000229	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-24 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1958 to March 
1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

A hearing was held before the undersigned Veterans Law Judge 
in November 2009, and a transcript of this hearing is of 
record.  

After the case was certified for appeal to the Board, the 
Veteran submitted additional evidence, but waived RO review.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss had onset in 
service or was caused or aggravated by the Veteran's active 
service.

2.  The Veteran currently suffers from tinnitus, which had 
onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).  

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including sensorioneural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, (West 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus, which he asserts was 
caused by noise exposure during his active military service.

Service treatment records show that at his enlistment 
examination in February 1958, the Veteran's hearing was 
tested using whispered and spoken voice tests.  The Veteran 
had perfect scores.

At his separation examination in January 1961, the Veteran's 
hearing was tested again, using an audiometer.  The January 
1961 examination yielded test results of pure tone thresholds 
in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 
0, 0, 5, 5, and 5 decibels, respectively.  Pure tone 
thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz were 5, 0, 0, 0, and 0 decibels.  Thus, the Veteran's 
hearing was within normal limits, with no evidence of hearing 
loss.  Speech audiometry test results were not provided.  The 
Veteran's ears were found to be normal and the Veteran did 
not indicate he suffered from any ear problems, including 
hearing loss or tinnitus, on the Report of Medical History he 
completed at the same time, providing evidence against these 
claims.  

The Veteran's service treatment records also contain a Report 
of Medical Examination from May 1979, which appears to have 
been prepared prior to the Veteran's enlistment in the Army 
Reserves.  Audiological examination yielded test results of 
pure tone thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz of 10, 10, 10, 5, and 10 decibels, 
respectively.  Pure tone thresholds in the left ear at 500, 
1000, 2000, 3000, and 4000 Hertz were 15, 5, 10, 5, and 15 
decibels.  Speech audiometry test results were not provided.  
Thus, although the Veteran's hearing had worsened slightly 
since separation from service, his hearing was still within 
normal limits, with no evidence of hearing loss.  The 
Veteran's ears were found to be normal and there is no 
indication he suffered from hearing loss or tinnitus.  

In January 2007, the Veteran filed a claim for entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Although the claim lists the date of onset of the 
disabilities as 00/00/01, the Veteran later stated in the 
explanation section that he was a drummer in an Army Band 
during his period of service and the loud noise from the band 
caused ringing in his ears.  The Veteran further stated that 
he continues to have ringing in his ears, as well as 
progressive hearing loss which he attributes to his military 
service.  

At the same time, the Veteran submitted a copy of audiometric 
test results from Certiear Hearing Centers showing the first 
post-service evidence of hearing loss, which was described by 
the Veteran as having a gradual onset.  At the time of the 
January 2007 examination, the Veteran also reported 
experiencing ringing in his ears that comes and goes.  

The Veteran was afforded a VA examination in May 2008.  At 
that time, the Veteran complained of constant bilateral 
tinnitus and bilateral hearing loss.  He reported that he 
first started noticing a ringing in his ears during service.  
The Veteran described his military noise exposure, which 
included using rifles, machine guns, and hand grenades 
without hearing protection and attending regular band 
practices which were held in a confined space where he was 
very close to the brass instruments, drums, and cymbals.  

Audiometric examination yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 30, 40, 50, 55, and 60 decibels, respectively, 
for an average over the four frequencies of interest of 51.25 
decibels.  Speech audiometry test results revealed speech 
recognition ability of 92% in the right ear.  Pure tone 
thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz were 30, 35, 35, 45, and 55 decibels, respectively, for 
an average over the four frequencies of interest of 42.50 
decibels.  Speech audiometry test results revealed speech 
recognition ability of 96% in the left ear.  Thus the Veteran 
has a current hearing loss disability for VA purposes.  
However, after reviewing the claims folder, the VA examiner 
opined that the Veteran's hearing loss was not caused by 
military noise exposure because the Veteran's hearing was 
normal at discharge from service.  The examiner stated that 
the question of the etiology of the Veteran's tinnitus should 
be referred to another provider because it is not related to 
hearing loss.  

In August 2008, a VA physician opined that the Veteran's 
tinnitus was less likely than not related to his military 
service.  As a rationale for his opinion, the doctor cited 
what he believed to be inconsistencies between the Veteran's 
statements on the January 2007 private examination and the 
May 2008 VA examination.  In 2007, the Veteran reported 
intermittent tinnitus, while in 2008 he reported constant 
tinnitus.  Additionally, the doctor believed that while the 
Veteran reported onset of tinnitus in service in 2008, he 
described a gradual onset of symptoms in 2007.  In fact, 
after reviewing the January 2007 examination, it appears that 
the Veteran provided no information concerning the etiology 
of his tinnitus, but rather described his hearing loss as 
having gradual onset.  

In November 2009, the Veteran testified before the 
undersigned Veterans Law Judge.  The Veteran again described 
the nature of his military noise exposure and stated that he 
first noticed a ringing in his ears in service, but does not 
remember experiencing hearing loss at the time.  He admitted 
that until recently, he did not understand the difference 
between hearing loss and tinnitus and so considered his 
tinnitus to be a hearing problem, even though he could 
actually hear fine.   

The Board finds that there is evidence both for and against a 
grant of service connection for bilateral hearing loss and 
tinnitus.  On one hand, there is no objective evidence of 
hearing loss or tinnitus in service or for many years after 
service, and the VA examiners have opined that the Veteran's 
disabilities are unrelated to his military service.  On the 
other hand, the Veteran has consistently presented what the 
Board finds to be highly credible testimony attributing his 
tinnitus and hearing loss to his military service, and his 
reported symptoms are certainly consistent with the 
significant acoustic trauma the Veteran experienced in 
service.  Accordingly, the Board will resolve any doubts 
regarding the etiology of the Veteran's tinnitus and 
bilateral hearing loss in the Veteran's favor and grant 
entitlement to service connection for both disabilities.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, either the duty to notify or the 
duty to assist need not be further discussed.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


